        
Exhibit 10.1



WEATHERFORD INTERNATIONAL PLC
2010 OMNIBUS INCENTIVE PLAN
(as amended and restated on June 17, 2014)


PERFORMANCE UNITS AWARD AGREEMENT
(Shareholder Return)

THIS PERFORMANCE UNIT AWARD AGREEMENT, including any country-specific terms set
forth to an appendix attached hereto (this “Agreement”) is made and entered into
by and between Weatherford International plc, an Irish public limited company
(the “Company”), and _______________ (the “Holder”) effective as of
_____________, 20___, pursuant to the Weatherford International plc 2010 Omnibus
Incentive Plan, as amended and restated on June 17, 2014 (the “Plan”), which is
incorporated by reference herein in its entirety.


WHEREAS, the Company desires to grant to the Holder Performance Unit Awards (the
“Units”) under the Plan, subject to the terms and conditions of this Agreement;
and


WHEREAS, the Holder desires to have the opportunity to hold the Units subject to
the terms and conditions of this Agreement;


NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:


1.
Definitions. For purposes of this Agreement, “Forfeiture Restrictions” shall
mean any prohibitions and restrictions set forth herein or in the Plan with
respect to the sale or other disposition of the Units and the obligation to
forfeit such Units to the Company. Capitalized terms not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.



2.
Grant of Units. Effective as of the date of this Agreement and subject to the
terms and conditions of the Plan, the Company hereby grants to the Holder
_________ Units. Each Unit shall, upon vesting pursuant to Section 4 and subject
to the Performance Goal set out in Annex A to this Agreement, be convertible
into between 0.0 and 2.0 Shares (such amount being the “Performance
Multiplier”), depending on the level of achievement of the Performance Goal on
the Performance Measurement Date. The Company and the Holder agree that this
Agreement, (including any country-specific appendix thereto) shall complete the
terms of the Units. As used herein, “Performance Measurement Date” means the
last trading day in each of the years ending ______, _______ and ______,
provided, however, that if any Vesting Date occurs pursuant to Section 4(b)
below, then the Performance Measurement Date shall be the twenty NYSE trading
days ending on the date immediately preceding the Vesting Date and the
Performance Goal and Performance Multiplier shall be calculated using the volume
weighted average price per share of the Company’s Ordinary Shares during such
period.



3.
Transfer Restrictions. Except as specified herein or in the Plan, the Units may
not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of. Any such attempted sale, assignment,
pledge, exchange, hypothecation, transfer, encumbrance or disposition in
violation of this Agreement or the Plan shall be void, and the Company shall not
be bound thereby.








-1-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




4.
Vesting or Forfeiture.



(a)
Except as specified otherwise in this Section 4, the Units shall be subject to
Forfeiture Restrictions, which shall lapse in accordance with the following
schedule provided that the Units have not been forfeited to the Company prior
to:





Lapse Date
Number of Units as to Which Forfeiture Restrictions Lapse
 
 
 
 
 
 



such lapse date or such earlier date as provided in clause (b) below (the
“Vesting Date”).


(b)
Notwithstanding the foregoing, if (i) the Holder’s active employment or
affiliation relationship with the Company and its Affiliates is terminated prior
to one or more Lapse Dates (1) due to the death or Disability of the Holder, (2)
by the Holder for Good Reason (as defined below) or (3) by the Company for any
reason other than Cause (as defined below) then, in any such event, the Vesting
Date shall be the date of termination of the Holder’s employment or affiliation
relationship, or (ii) there is a Change of Control prior to _________________,
then the Vesting Date shall be the date immediately preceding such Change of
Control. For purposes of this Agreement, “Change of Control” means a change in
the ownership of the Company, a change in the effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company as described in Section 409A. For purposes of this Agreement, the terms
“Good Reason” and “Cause” shall have the meanings provided under the Holder’s
Employment Agreement, if any, and in the absence of an Employment Agreement,
such terms shall be inapplicable for purposes of this Agreement and any
termination of the Holder’s employment other than due to clause (i)(1) of this
Section 4(b) shall be governed by Section 4(c) of this Agreement.



(c)
If the Holder’s employment or affiliation relationship with the Company and its
Affiliates terminates prior to the Vesting Date by the Holder for any reason
other than Good Reason or by the Company for Cause, then any Forfeiture
Restrictions that have not previously lapsed pursuant to the provisions of this
Section 4 shall not lapse, and any Units with respect to which the Forfeiture
Restrictions have not lapsed shall be forfeited to the Company on the date of
the termination of the Holder’s employment or affiliation relationship with the
Company and its Affiliates. In the event any Units are forfeited to the Company
pursuant to this Agreement, the Company will not be obligated to pay the Holder
any consideration whatsoever for the forfeited Units, or rights to receive any
consideration for the forfeited Units.



5.
No Dividend Equivalents. If during the period the Holder holds any Units awarded
hereby the Company pays a dividend in cash, Shares or otherwise with respect to
the outstanding Ordinary Shares, nominal value $0.001 per Share (the “Shares”),
the Holder shall receive no dividend equivalent payment with respect to the
Holder’s Units.






-2-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




6.
Delivery of Shares. Upon each applicable Lapse Date of the Forfeiture
Restrictions under Section 4, the Company shall deliver or cause to be delivered
a number of Shares equal to the number of Units with respect to which the
Forfeiture Restrictions have lapsed multiplied by the applicable Performance
Multiplier (subject to the satisfaction by the Holder of any Tax-Related Items
arising under Section 8 of this Agreement); provided that if the Performance
Multiplier is 0.0, then the Units shall be deemed forfeited on the date of lapse
of the Forfeiture Restrictions.



7.
Capital Adjustments and Reorganizations. The existence of the Units shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any acquisition,
merger, amalgamation or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference shares ahead of or affecting the
Shares or the rights thereof, or the winding up, dissolution or liquidation of
the Company, or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding, whether of a similar
character or otherwise, including a Change of Control (as defined in the Plan).
An adjustment under this provision may have the effect of reducing the price at
which Ordinary Shares may be acquired to less than their nominal value (the
“Shortfall”), but only if and to the extent that the Committee shall be
authorized to capitalize from the reserves of the Company a sum equal to the
Shortfall and to apply that sum in paying up that amount on the Ordinary Shares.



8.
Responsibility for Taxes & Withholding. The Holder acknowledges that, regardless
of any action taken by the Company or, if different, the Holder’s employer (the
“Employer”) the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Holder’s participation in the Plan and legally applicable to the Holder
or deemed by the Company or the Employer in its discretion to be an appropriate
charge to the Holder even if legally applicable to the Company or the Employer
(“Tax-Related Items”), is and remains the Holder’s responsibility and may exceed
the amount actually withheld by the Company or the Employer. The Holder further
acknowledges that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Units, including, but not limited to, the grant, vesting or
settlement of the Units, the subsequent sale of Shares acquired pursuant to such
settlement and the receipt of any dividends and/or any dividend equivalents; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Units to reduce or eliminate the Holder’s liability
for Tax-Related Items or achieve any particular tax result. Further, if the
Holder is subject to Tax-Related Items in more than one jurisdiction between the
date of grant and the date of any relevant taxable or tax withholding event, as
applicable, the Holder acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable, the
Holder agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Holder
authorizes the Company and/or its Affiliates, or their respective agents, at
their discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following:


a.
withholding from the Holder’s wages or other cash compensation paid to the
Holder by the Company and/or its Affiliates; or

b.
withholding from proceeds of the Shares acquired following the lapse of the
Forfeiture Restrictions either through a voluntary sale or through a mandatory
sale arranged by the




-3-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




Company (on the Holder’s behalf pursuant to this authorization without further
consent); or
c.
withholding in Shares to be delivered upon the lapse of the Forfeiture
Restrictions unless the Committee, in its sole discretion, indicates that this
method of withholding is not available prior to the applicable taxable or tax
withholding event and further provided, that if the Holder is a Section 16
officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended, then the Committee (as constituted in accordance with Rule 16b-3 under
the Exchange Act) shall establish the method of withholding from alternatives
(a)-(c) herein and, if the Committee does not exercise its discretion prior to
the Tax-Related Items withholding event, then the Holder shall be entitled to
elect the method of withholding from the alternatives above.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Holder will receive a refund of any over-withheld amount in cash
and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Holder is deemed to have been issued the full number of Shares subject to the
vested Units, notwithstanding that a number of the Shares are held back solely
for the purpose of paying the Tax-Related Items.
Finally, the Holder agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Holder’s participation in the Plan that cannot
be satisfied by the means previously described. The Company may refuse to issue
or deliver the Shares or the proceeds of the sale of Shares, if the Holder fails
to comply with his or her obligations in connection with the Tax-Related Items.
9.
Employment or Affiliation Relationship. The grant of Units and the Holder’s
participation in the Plan shall not create a right to employment or be
interpreted as forming an employment or services contract with the Company, the
Employer or any Affiliate and shall not interfere with the ability of the
Company, the Employer or any Affiliate, as applicable, to terminate the Holder’s
employment or affiliation relationship (if any). For purposes of this Agreement,
the Holder shall be considered to be in the employment of, or affiliated with,
the Company, the Employer or its Affiliates as long as the Holder has an active
employment or affiliation relationship with the Company, the Employer or any
Affiliate. The Committee shall determine any questions as to whether and when
there has been a termination of such employment or affiliation relationship, and
the cause of such termination, under the Plan and the Committee’s determination
shall be final and binding on all persons.

10.
Voting and Other Rights. The Holder shall have no rights as a shareholder of the
Company in respect of the Units, including the right to vote and to receive
dividends and other distributions, until delivery of certificates representing
Shares in satisfaction of such Units.



11.
Data Privacy. The Holder hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Holder’s
personal data as described in this Agreement and any other grant materials
(“Data”) by and among, as applicable, the Employer, the Company and its
Affiliates for the exclusive purpose of implementing, administering and managing
the Holder’s participation in the Plan. The Holder understands that the Company
and the Employer may hold certain personal information about the Holder,
including, but not limited to, the Holder’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any Ordinary Shares or directorships held in the
Company,




-4-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




details of all Units or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Holder’s favor, for the
exclusive purpose of implementing, administering and managing the Plan. The
Holder understands that Data will be transferred to Merrill Lynch, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan. The Holder understands that the recipients of the Data
may be located in Ireland, the United States or elsewhere, and that the
recipients’ country (e.g., the United States) may have different data privacy
laws and protections than the Holder’s country. The Holder understands that if
he or she resides outside the United States, he or she may request a list with
the names and addresses of any potential recipients of the Data by contacting
his or her local human resources representative. The Holder authorizes the
Company, Merrill Lynch and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Holder understands that
Data will be held only as long as is necessary to implement, administer and
manage the Holder’s participation in the Plan. The Holder understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, the Holder understands that he or she is providing the
consents herein on a purely voluntary basis. If the Holder does not consent, or
if the Holder later seeks to revoke his or her consent, his or her employment
status or service and career with the Employer will not be adversely affected;
the only adverse consequence of refusing or withdrawing the Holder’s consent is
that the Company would not be able to grant the Holder Units or other equity
awards or administer or maintain such awards. Therefore, the Holder understands
that refusing or withdrawing his or her consent may affect the Holder’s ability
to participate in the Plan. For more information on the consequences of the
Holder’s refusal to consent or withdrawal of consent, the Holder understands
that he or she may contact his or her local human resources representative.


12.
Notices. Any notice, instruction, authorization, request or demand required
hereunder shall be in writing, and shall be delivered either by personal
delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Agreement, and to the
Holder at the Holder’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.



13.
Amendment and Waiver. This Agreement may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of the Holder without his/her
written consent. Only a written instrument executed and delivered by the party
waiving compliance hereof shall make any waiver of the terms or conditions
effective. Any waiver granted by the Company shall be effective only if executed
and delivered by a duly authorized executive officer of the Company other than
the Holder. The failure of any party at any time or times to require performance
of any provisions hereof shall in no manner affect the right to enforce the
same. No waiver by any party of any term or condition, or the breach of any term
or condition




-5-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




contained in this Agreement, in one or more instances, shall be construed as a
continuing waiver of any such condition or breach, a waiver of any other
condition, or the breach of any other term or condition.


14.
Governing Law and Severability. The validity, construction and effect of the
Plan and any rules and regulations relating to the Plan shall be determined in
accordance with applicable United States federal law and the laws of the State
of Texas, without regard to any conflict of laws principles, except to the
extent that the laws of Ireland mandatorily apply. The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect



15.
Successors and Assigns. Subject to the limitations which this Agreement and the
Plan impose upon the transferability of the Units, this Agreement shall bind, be
enforceable by and inure to the benefit of the Company and its successors and
assigns, and to the Holder, his permitted assigns and, upon the Holder’s death,
the Holder’s estate and beneficiaries thereof (whether by will or the laws of
descent and distribution), executors, administrators, agents, and legal and
personal representatives.



16.
Electronic Delivery and Execution. The Holder hereby consents and agrees to
electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Holder understands that, unless revoked by the Holder by giving written notice
to the Company pursuant to the Plan, this consent will be effective for the
duration of the Agreement. The Holder also understands that he or she will have
the right at any time to request that the Company deliver written copies of any
and all materials referred to above. The Holder hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Holder hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.



17.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be an original for all purposes but all of which taken together
shall constitute but one and the same instrument.



18.    Acknowledgements. The Holder acknowledges and agrees to the following:
a.
The Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

b.
the grant of the Units is voluntary and occasional and does not create any
contractual or other right to receive future grants of Units, or benefits in
lieu of Units, even if Units have been granted in the past;

c.
all decisions with respect to future Unit or other grants, if any, will be at
the sole discretion of the Company;




-6-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




d.
the Holder is voluntarily participating in the Plan;

e.
the Units and the Shares subject to the Units are not intended to replace any
pension rights or compensation;

f.
the Units and the Shares subject to the Units, and the income and value of same,
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;

g.
the future value of the Shares underlying the Units is unknown, indeterminable
and cannot be predicted with certainty;

h.
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Units resulting from the termination of the Holder’s employment or
affiliation (for any reason whatsoever whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Holder is employed
or the terms of the Employment Agreement, if any), and in consideration of the
grant of the Units to which the Holder is otherwise not entitled, the Holder
irrevocably agrees never to institute any claim against the Company, any of its
Affiliates or the Employer, waives his or her ability, if any, to bring any such
claim, and releases the Company, its Affiliates and the Employer from any such
claim; if, notwithstanding the foregoing, any such claim is allowed by a court
of competent jurisdiction, then, by participating in the Plan, the Holder shall
be deemed irrevocably to have agreed not to pursue such claim and agrees to
execute any and all documents necessary to request dismissal or withdrawal of
such claim;

i.
for purposes of Units and unless otherwise expressly provided in this Agreement
or determined by the Company, the Holder’s right to vest in the Units under the
Plan, if any, will terminate as of such termination date as determined by the
Committee pursuant to Section 9 of this Agreement and will not be extended by
any notice period (e.g., Holder’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where the Holder is employed
or the terms of the Holder’s Employment Agreement, if any); the Committee shall
have the exclusive discretion to determine when the Holder is no longer actively
providing services for purposes of the Unit grant (including whether Holder may
still be considered to be providing services while on a leave of absence);

j.
unless otherwise provided in the Plan or by the Company in its discretion, the
Units and the benefits evidenced by this Agreement do not create any entitlement
to have the Units or any such benefits transferred to, or assumed by, another
company nor be exchanged, cashed out or substituted for, in connection with any
corporate transaction affecting the shares of the Company;

k.
the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Holder’s participation in the
Plan, or the Holder’s acquisition or sale of the underlying Shares. The Holder
is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan; and

l.
the following provisions apply only if the Holder is providing services outside
the United States:




-7-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




(i)    the Units and the Shares subject to the Units are not part of normal or
expected compensation or salary for any purpose;
(ii)    The Holder acknowledges and agrees that neither the Company, the
Employer nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between Holder’s local currency and the United States Dollar that
may affect the value of the Units or of any amounts due to the Holder pursuant
to the settlement of the Units or the subsequent sale of any Shares acquired
upon settlement.
19.    Section 409A.


(a)
The delivery of the Holder’s Shares as described in Section 6 shall be made in
accordance with such Section, provided that with respect to delivery due to
termination of employment for reasons other than death, the delivery at such
time can be characterized as a “short-term deferral” for purposes of Section
409A or as otherwise exempt from the provisions of Section 409A, or if any
portion of the delivery cannot be so characterized, and the Holder is a
“specified employee” under Section 409A, such portion of the delivery shall be
delayed until the earlier to occur of the Holder’s death or the date that is six
months and one day following the Holder’s termination of employment. For
purposes of this Agreement, the terms “terminates,” “terminated,” “termination,”
“termination of employment,” and variations thereof, as used in this Agreement
to refer to the Holder’s termination of employment, are intended to mean a
termination of employment that constitutes a “separation from service” under
Section 409A.

(b)
This Agreement and the Units provided hereunder are intended to comply with
Section 409A to the extent applicable thereto. Notwithstanding any provision of
this Agreement to the contrary, this Agreement shall be interpreted and
construed consistent with this intent. Although the Company and the Committee
intend to administer this Agreement so that it will comply with the requirements
of Section 409A, to the extent applicable, neither the Company nor the Committee
represents or warrants that this Agreement will comply with Section 409A or any
other provision of federal, state, local, or non-United States law. Neither the
Company or its Affiliates, nor their respective directors, officers, employees
or advisers shall be liable to any Holder (or any other individual claiming a
benefit through the Holder) for any tax, interest, or penalties the Holder might
owe as a result of participation in the Plan, and the Company and its Affiliates
shall have no obligation to indemnify or otherwise protect any Holder from the
obligation to pay any taxes pursuant to Section 409A.

20.
Language. If the Holder has received this Agreement, or any other document
related to the Units and/or the Plan translated into a language other than
English and if the translated version is different than the English version, the
English version will control.



21.
Appendix. Notwithstanding any provisions in this Agreement, the Units shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Holder’s country. Moreover, if the Holder relocates to one of
the countries included in the Appendix, the special terms and conditions for
such country will apply to the Holder, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Agreement.



22.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Holder’s participation in the Plan, on the Units and on any
Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons,




-8-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




and to require the Holder to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.


23.
Waiver. The Holder acknowledges that a waiver by the Company or breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the Holder or
any other Plan participants.



By the Holder’s execution or electronic acceptance of this Agreement (including
the country-specific appendix attached hereto) in the manner specified in the
Holder’s online account with the Company’s designated broker/stock plan
administrator, the Holder and the Company have agreed that the Units are granted
under and governed by the terms and conditions of the Plan and this Agreement
(including any country-specific appendix attached hereto).




[Signature page follows]







-9-    2010 Plan; Officer PUA Agreement



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Holder has executed this
Agreement, all as of the date first above written.




WEATHERFORD INTERNATIONAL PLC




By:                         
    




ADDRESS:
Bahnhofstrasse 1    
Baar 6340, Switzerland
Attn: Corporate Secretary






HOLDER:




By:             ____________________





(Signature page to the Performance Units Award Agreement)
 

--------------------------------------------------------------------------------






Annex A — Performance Goal


The Performance Goal used to determine the extent of conversion of the Units
into Shares will be Weatherford’s closing stock price of the Shares (“Stock
Price”) averaged for all trading days in the last month of each calendar year
ending ____, ____ and ____.




Performance Goal
Conversion Percentage*
Average Weatherford International plc closing Stock Price ($ per share) on each
trading day in December in the calendar year ending:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



*Will be interpolated for intermediate results within the stock price range
shown.






